Citation Nr: 1336464	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  09-49 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of concussion, including traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the RO in Philadelphia, Pennsylvania that in pertinent part, determined that new and material evidence had not been submitted to reopen claims for service connection for residuals of a concussion including TBI, and for posttraumatic stress disorder (PTSD).  A personal hearing was held before a Decision Review Officer of the RO in March 2010.

In an August 2013 rating decision, the RO granted service connection for PTSD, and granted entitlement to a total disability compensation rating based on individual unemployability (TDIU).  Since the Veteran did not appeal the ratings or effective dates assigned in this decision, these claims are not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

The Board notes that in a June 1982 rating decision, the RO initially considered and denied the claim for service connection for residuals of a concussion, and the Veteran did not thereafter perfect a timely appeal of that decision to the Board.  This ordinarily would mean that initial decision has become final and binding on him as to this issue based on the evidence then of record, in turn requiring the submission of new and material evidence to reopen this claim before reconsidering it on its underlying merits.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2012).  However, since that initial decision, the RO has obtained additional unit records from the Joint Services Records Research Center (JSRRC) relating to the Veteran's unit, and has also obtained additional service personnel records for the Veteran.  These documents were not of record at the time of the June 1982 rating decision.

Governing regulation provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section, which concerns the need to have new and material evidence to reopen the claim under normal circumstances).  See 38 C.F.R. § 3.156(c) (2012).  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (unit records provided to the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR), now the Joint Services Records Research Center (JSRRC), constitute official service department records for purposes of new and material evidence, thus requiring de novo review or reconsideration, rather than review as a claim to reopen); Mayhue v. v. Shinseki, 24 Vet. App. 273 (2012) (holding that when VA had sufficient information to verify a stressor through the JSRRC based solely on information already in the claims file at the time of the original claim, such as service personnel records, and failure to verify the stressor was due to administrative error on the part of VA in not attempting such verification, the subsequent verification of the stressor does not trigger the operation of section 3.156(c)(2)); 38 C.F.R. § 3.156(c)(2) ( stating that paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify in obtaining records from the respective service department, the JSRRC, or from any other official source).  Thus, the Board will reconsider this claim on its merits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that during service in the fall of 1968, he fell in a hole in Vietnam, and received a concussion and possibly a TBI, as a result of which he has current residuals.

In the December 2009 substantive appeal, the Veteran's representative stated that they had requested consideration of TBI since the Veteran had experienced "concussions" in the service and his symptoms were similar to those of PTSD but should not be confused with PTSD.  

The Board notes that service connection has since been established for PTSD.

The Board notes that throughout this appeal the RO has declined to reopen the previously denied claim for service connection for residuals of a concussion including TBI, finding that new and material evidence had not been received.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2012).  

However, as noted above, the record reflects that since the prior June 1982 denial of this claim, VA has associated with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  Unit records were obtained from JSRRC in January 1987, and additional service personnel records were obtained in April 2010.  Thus VA will reconsider this claim, and there is no requirement to first consider whether there was new and material evidence to reopen this claim.  38 C.F.R. § 3.156(c) (2012); see also Vigil, supra.

Generally where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of this claim.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

In this case, the Board finds that additional development is necessary prior to appellate review.  Specifically, another attempt must be made to obtain any available inpatient clinical medical records of hospitalization for a concussion during service in Vietnam during October and November 1968.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(3).

Available service treatment records are negative for a concussion or head injury.

Post-service VA medical records reflect that the Veteran was hospitalized from January to March 1979 for psychiatric complaints, and the discharge summary indicated that in July 1978 he was beaten up at a party and suffered severe head trauma at that time.  It was noted that he was treated at a private hospital for facial injuries and post-concussion syndrome.

Since April 1979, the Veteran has consistently reported that in the fall of 1968, he fell in a hole in Vietnam, and received a concussion and broken ribs, for which he was treated on an inpatient basis in a hospital in Vietnam.  Over the years, he has named different hospitals as the location where he was treated.  In April 1979, April 1982, and January 1986, he said he was treated in October or November 1968 at 18th Surgical Hospital in Chu-Lai.  In March 2009, he said he was treated at the 312th Evacuation Hospital.  At his March 2010 RO hearing, he said he was treated at 325th Evacuation Hospital.  

At the March 2010 hearing, the representative stated, "So the concussion, we asked for consideration of that because the symptoms were very similar to the PTSD.  So just to make sure he wasn't being misdiagnosed.  That's why we asked.  Because when he fell in that hole and then had the problems.  But, it's getting the records from the treatment center, 325th or wherever they might be."

Upon review of the record, it does not appear that the RO has attempted to obtain any available inpatient service clinical records pertaining to this incident, from the identified hospitals, and this must be done prior to appellate review.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(3).

Recent medical records reflect that the Veteran has been diagnosed with early dementia and rule out age-related cognitive decline.  See April 2008 private medical record from Dr. F-E, and March 2013 VA initial mental health assessment from Dr. F-E.

On VA PTSD examination in January 2013, the examiner indicated that there is no current diagnosis of TBI.  The VA examiner based her diagnosis of PTSD on the Veteran's report of a fall in a hole in Chu-Lai and then seeing an enemy combatant standing above him, beside the hole.

When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The Veteran has not been provided with a VA examination and medical opinion regarding the etiology of any current residuals of concussion, and the Board finds that a VA examination is required to ascertain whether he has any current residuals of the reported head injury and/or concussion in service.  

Any additional relevant VA medical evaluation and treatment records should be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611   (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.   Contact all appropriate service records repositories and attempt to obtain any available inpatient service clinical records of treatment for a head injury or concussion in Vietnam dated from October through November 1968, at 18th Surgical Hospital in Chu-Lai, or 312th Evacuation Hospital, or 325th Evacuation Hospital.  

If attempts to obtain these records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to provide the names and addresses of all VA or private medical care providers that have evaluated or treated him for residuals of a concussion since service.  With his authorization, obtain all identified records that are not already in the claims file.  

If attempts to obtain these records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

3.  Then, arrange for a VA examination by an appropriate VA examiner to obtain a medical nexus opinion as to the etiology of any current residuals of concussion and/or TBI, if diagnosed.   The claims file must be provided to and reviewed by the examiner. 

Based on a review of the record, the examiner should provide an opinion as to the etiology of any current residuals of concussion and/or TBI, if diagnosed, including the likelihood (very likely, as likely as not, or unlikely) that this current disability had its onset in service, or is otherwise related to his service.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

4.  Then readjudicate this claim in light of all additional evidence. If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


